COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
 DEEN T. WILLIAMSON,                                             No. 08-13-00309-CV
                                                 '
                              Appellant,                           Appeal from the
                                                 '
 v.                                                           County Court at Law No. 2
                                                 '
 CRAIG HOWARD, ET. AL.,                                        of Dallas County, Texas
                                                 '
                             Appellees.          '             (TC# CC-13-03662-CB)



                                            ORDER

       Pending before the Court is a motion filed by Appellant, Deen Williamson, titled

“APPELLANT’S MOTION REQUESTING THE EIGHTH COURT OF APPEALS REVIEW

THE TRIAL COURT’S GRANTING A JURISDICTIONAL BAR FOR APPELLEES AUGUST

26, 2013”. In this motion, Appellant requests that the Court review the trial court’s order granting

Appellees’ plea to the jurisdiction. This issue is not properly made in a motion, but can be raised

in the Appellant’s brief. The motion is therefore DENIED. The denial of this motion does not

prohibit Appellant from raising any issues related to the challenged order in her brief.

       IT IS SO ORDERED this 3rd day of January, 2014.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.